Citation Nr: 1724253	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A § 1151.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II (diabetes).

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes.

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1976.  This case comes before the Board of Veterans' Appeals (Board) from a Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2010 that denied the above-listed claims.

A June 2015 Board decision (by a VLJ other than the undersigned), remanded the case for additional development.

The case is now assigned to the undersigned.

In this case, the Veteran's original claim and notice of disagreement make it clear that he contends that his erectile dysfunction and peripheral neuropathy of all his extremities are due to his diabetes mellitus.  He has not contended (and the evidence does not suggest) that these disabilities had their onset during or as a direct result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).


FINDINGS OF FACT

1. The Veteran's diabetes was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.

2. The Veteran's erectile dysfunction is not caused or aggravated by a service-connected disability.

3. The Veteran's peripheral neuropathy of the right upper extremity is not caused or aggravated by a service-connected disability.

4. The Veteran's peripheral neuropathy of the left upper extremity is not caused or aggravated by a service-connected disability.

5. The Veteran's peripheral neuropathy of the right lower extremity is not caused or aggravated by a service-connected disability.

6. The Veteran's peripheral neuropathy of the left lower extremity is not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

1. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.102, 3.361 (2016).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.61 (2016).

3. The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.61 (2016).

4. The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.61 (2016).

5. The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.61 (2016).

6. The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.61 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent post-service treatment records and Social Security Administration (SSA) records have been obtained.  The RO arranged for a VA examination in March 2010 and (in accordance with the June 2015 remand) for a medical opinion in June 2016.  The Board finds the June 2016 medical opinion to be adequate for rating purposes.  The examiner reviewed the Veteran's claims file and provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  While a September 2015 letter from the Veteran's private physician identified records of private treatment beginning in September 2013 (that are not associated with the record), the Board finds that such records are not pertinent to decide these matters because the claims on appeal involve VA's medical treatment of the Veteran prior to September 2013.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Compensation under 38 U.S.C.A. § 1151 for Diabetes

Legal Criteria

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 because he alleges that his diabetes resulted from medication prescribed by VA.

Under 38 U.S.C.A. § 1151, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (a).  To be awarded compensation under section 1151, the veteran must show (1) that VA treatment (or other qualifying event) resulted in additional disability, AND (2) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, OR that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361 (b).  Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  

To establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  The fact that a claimant received medical care or treatment and has an additional disability does not, in and of itself, demonstrate actual causation.  38 C.F.R. § 3.361 (c)(1).  

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that (1) VA failed to exercise the degree of care expected by a reasonable treatment provider, OR (2) VA furnished the treatment at issue without informed consent (38 C.F.R. § 3.361 (d)(1)), OR (3) the additional disability was an event not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361 (d)(2).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim. 

The Veteran claims he developed diabetes from taking risperidone, which was prescribed by VA to treat his psychiatric symptoms. 

In an April 2000 VA treatment note, the Veteran was noted to have marked anxiety and referred to the mental hygiene clinic.

In a May 2000 VA mental hygiene clinic note, mood disorder and depression were diagnosed. Mirtazapine, bupropion, and clonazepam were prescribed.

In a February 2001 VA psychiatry treatment note, the Veteran was seen for a mood disorder, depressed, secondary to medical conditions.  He reported he has persistent headaches and gets upset easily.  The attending psychiatrist noted he was being treated with mirtazapine, citalopram, and clonazepam.  The attending psychiatrist decreased the Veteran's dose of clonazepam and continued mirtazapine and citalopram.

In a May 2001 VA psychiatry treatment note, the Veteran was seen for a mood disorder, depressed, secondary to medical conditions.  He reported that he remained anxious during the day and was stressed.  The attending psychiatrist noted he was being treated with mirtazapine, citalopram, and clonazepam.  The attending psychiatrist decreased the Veteran's dose of clonazepam and continued mirtazapine and citalopram.

In a June 2001 VA psychiatry treatment note, the Veteran was seen for a mood disorder, depressed, secondary to medical conditions.  His wife reported that he was anxious during the day, not sleeping at night, and his headaches were worse.  The attending psychiatrist noted he was being treated with mirtazapine, citalopram, and clonazepam.  The attending psychiatrist discontinued clonazepam, added quetiapine, and continued mirtazapine and citalopram.

In an August 2001 VA psychiatry treatment note, the Veteran was seen for a mood disorder, depressed, secondary to medical conditions.  He reported an increase in severity of headaches and an inability to sleep.  The attending psychiatrist noted he was being treated with mirtazapine, citalopram, and quetiapine.  The attending psychiatrist discontinued quetiapine, added a trial of olanzapine, and continued mirtazapine and citalopram.

In a July 2003 VA primary care note, the Veteran was seen for evaluation and management of abdominal pain.  The treating physician noted that the Veteran was told that he may be developing diabetes, and "this is something that we need to be vigilant for in patients on olanzapine."  

In a June 2005 VA psychiatry treatment note, the Veteran appeared angry and agitated.  His wife reported that his medication "wore out" since his last visit, and that they believed a seizure was caused by quetiapine.  His wife also reported that he did well on mirtazapine but was taken off it for an unknown reason.  The Veteran also reported that he lost weight and does not sleep.  Mirtazapine was restarted.

In a January 2006 VA psychiatry treatment note, the Veteran reported that he has nightmares, depression and anxiety.  The treating psychiatrist increased the Veteran's dose of clonazepam, continued mirtazapine, and sent the Veteran for a psychology consultation for psychotherapy.  

In a February 2006 VA psychiatry treatment note, the Veteran was seen for an initial assessment by a new VA mental health provider.  The staff physician noted that the Veteran had been treated for several years by VA for depression related to a medical condition.  She also noted that he has tried numerous medication including Depakote, mirtazapine, nortriptyline, quetiapine, olanzapine, celexa, Prozac, gabapentin, bupropion, propranolol (for migraine), and gabapentin.  The Veteran reported he will go days without sleeping when angry.  Anxiety disorder was diagnosed.  For a treatment plan, the staff physician noted she "reviewed with patient risks, benefits, side effects of risperidone trial," and he concurred.  Risperidone was prescribed, 0.5 mg three times a day.  The Veteran did not agree to have blood work, but agreed to have it done a month later.  

In a March 2006 VA psychiatry treatment note, the Veteran and his wife reported that they believe risperidone has been helpful and that he gets much less angry.  The treating staff physician noted that she "again reviewed the various risks, benefits, side effects" with the Veteran and his wife and they are "in concurrence with continuing and would like dose increased some."  Risperidone was increased to 1 mg twice a day and 1 mg daily as needed, and to slowly increase the dose from 0/5 mg twice a day and 0.5 mg daily as needed.   

In an April 2006 VA psychiatry treatment note, the Veteran and his wife reported that they think risperidone was helping and that "he can turn off his anger and get some sleep whereas in past he could stay up for days angry."  The treating staff physician "again discussed the potential for diabetes and he continues to believe [it is] worth the benefit."  The Veteran reported that he was watching his weight.  Risperidone was continued at 1 mg twice a day and 1 mg daily as needed.

In a May 2006 VA psychiatry treatment note, the Veteran and his wife reported that he was doing well.  He reported that he still thinks risperidone is helping him.  He also reported that he has lost weight.  

In an October 2006 VA psychiatry treatment note, the Veteran and his wife both reported that he is doing much better after starting risperidone.  The Veteran was noted to have some gradual weight gain, but the Veteran and his wife reported that his weight actually fluctuates.  In an addendum, the treating staff physician noted that the Veteran found risperidone quite helpful and does not want to taper it down, despite its likely contribution to his metabolic problems. 

In an April 2007 VA psychiatry treatment note, the Veteran reported that he continues to do much better and has been successful at losing some weight and being more active.  In an addendum, the treating staff physician noted she spoke with the Veteran's wife and advised her of the urgent need to get his elevated blood sugar addressed.  She noted that a decrease in risperidone or discontinuing risperidone needs to be considered, but the decision needs to be made carefully given his marked benefit from it.  In a second addendum, the Veteran's wife reported that "they are aware of the potential role of risperidone in diabetes and he has already been trying to cut dose in half to see if he can get by without as much or any at all."

In an April 2007 VA emergency room note, the Veteran was called to the emergency room after his psychiatry treatment.  The Veteran underwent lab testing at a psychiatry visit the day before and was found to have elevated blood glucose levels.  The Veteran reported he regularly drinks four 12-ounce cokes and three energy drinks every morning.  New onset diabetes was diagnosed.  The reviewing physician noted that the Veteran has 2 risk factors, poor diet and atypical antipsychotic medication.  

In a May 2007 VA treatment note, the Veteran was seen for evaluation and management of diabetes.  The treating physician noted that the Veteran was prescribed risperidone 2 mg, one half tablets by mouth twice a day as needed and one half tablet each day as needed.  He also opined that "the medications were found to be appropriate for the Veteran's current medical conditions."

In a December 2007 VA psychiatry treatment note, the Veteran reported that he was doing "OK" and has been able to cut risperidone down, but is hesitant to cut it down further.  

In a May 2008 VA psychiatry treatment note, the Veteran reported that he was doing well and has cut risperidone down to 1 mg daily with the occasional extra 1 mg if needed.  He also reported that his blood sugar was running around 160 and he was trying to lose weight and exercise more.  

In an October 2008 VA psychiatry treatment note, the Veteran and his wife reported "that he is doing OK on current psychiatric medication."  It was noted that the Veteran was taking 1 mg of risperidone daily.  The Veteran was advised that he had elevated triglycerides and glucose and low potassium. 

In his claim received in November 2008, the Veteran reported that he developed diabetes as a result of taking risperidone that was prescribed by VA.  

On March 2010 VA diabetes examination, the Veteran reported that the medication risperidone, prescribed for his mental condition, had resulted in his developing diabetes type II and subsequent complications of peripheral neuropathy and erectile dysfunction.  The examiner noted that the Veteran is on risperidone for his mental condition and "that he was told by his treating physician that this medication risperidone was responsible for his having diabetes."  The examiner noted that a review of the Veteran's treatment records found that nowhere indicated that the treating physician had expressed a concern for the use of risperidone in light of the Veteran having diabetes.  The examiner also noted that it is a recognized side effect of risperidone that glucose control in diabetics required closer attention.  The examiner opined that "the continuation of the use of the medication risperidone with close surveillance of the Veteran's blood glucose was not an indication of carelessness, neglect, lack or proper skill, error in judgement of any similar incidence of fault on the part of the treating physician nor it was an event not reasonably foreseen.  The treating physician very well may have expressed concern to the Veteran during the course of his treatment about a close management of this glucose in the light of the necessity of his continuing on his mental medication of risperidone.  This, however, was not a reflection on her part of a concern for continued use of medication but simply expressing her awareness of this possible side effect of the medication and the necessity for close surveillance of his blood sugars."  

In a February 2011 DRO hearing the Veteran testified that he was given risperidone from a psychiatrist at a VA hospital, and she later called him to say he had diabetes from it.  He testified that "she did not tell him ahead of time of the side effects from this medication."  He testified that he did not receive any information about the medication when he first began taking it, and it was about a year before he received any information about it.  He also testified that he was on risperidone for a year and a half before he was diagnosed with diabetes.  During his testimony, the Veteran reported that he has temporary memory loss.  The Veteran's wife testified that his treating VA psychiatrist had called her and said that "the medicine risperidone had given him diabetes," and that she "should have warned y'all about this."

On June 2016 VA medical opinion, the examiner noted that "risperidone is an atypical antipsychotic drug whose labeling includes a warning and precaution that its use has been associated with unfavorable metabolic changes that may increase vascular disease risk; these dysmetabolic changes include weight gain, lipid alterations, and hyperglycemia.  The relationship between such use and glucose abnormalities is not clear cut, as there is an increased risk in diabetes mellitus in patients with mental health disorders and, given the epidemic of obesity in our society, an increasing incidence of diabetes mellitus in the general population.  Prescribers of risperidone are cautioned to assess diabetic risk at baseline and to monitor drug therapy 'regularly for worsening glucose control.'"  The examiner noted that, prior to being prescribed risperidone, the Veteran was at an increased risk for developing diabetes given his age, obesity, dyslipidemia, and history of hypertension requiring drug therapy.  He opined that "the Veteran's diabetes mellitus type II is due to insulin resistance, which is strongly associated with his obesity, and while the Veteran's use of an atypical antipsychotic had the potential to destabilize glycemic control, it is not the proximate cause of his developing diabetes."  The examiner also noted that the Veteran's VAMC treatment shows he was initially prescribed risperidone in February 2006 and was last prescribed in December 2007.  He noted that the Veteran continued risperidone therapy after he was diagnosed with diabetes in April 2007.  VAMC lab records indicate bloodwork to monitor glucose levels throughout his use of risperidone.  The examiner opined that the treatment records "clearly demonstrates that the prescribing clinician was aware of the need to monitor metabolic parameters in patients prescribed risperidone and that such therapeutic drug monitoring was conducted and that the results were reviewed in a timely manner; moreover, the record demonstrates that the Veteran and his wife were informed of this risk."  The examiner further noted that, despite the Veteran and his wife's DRO testimony, VA pharmacy policy "mandates patients be issued full prescribing information for such pharmaceutical agents at initial procurement and at each refill."  The examiner opined that "the VA practitioner exercised sound judgment and professional skill in prescribing drug therapy for the Veteran's mental health disorder (2006-2008) by fully documenting their diagnostic reasoning and treatment choices and by fully informing the Veteran and his family of the potential risks and benefits of such therapy."  He also opined that the potential adverse impact of the prescribing risperidone was foreseeable, and "due diligence in this regard was displayed by the prescriber: they documented informed consent, solicited symptomatic reports following use, conducted lab surveillance, sought general medicine input when dysmetabolic effects were noted, provided feedback on lab abnormalities to the Veteran and collaborated with the family on developing a continuing therapeutic plan, and urged emergent medical attention when a critical lab was noted; at no time did the prescriber evince a lack of empathy, carelessness disregard for the well-being of the Veteran, or negligent medical practice."  Finally, the examiner opined that the use of risperidone to treat the Veteran's mood and anxiety disorder is not outside the bounds of the standards of care for such disorders, as "the VA practitioner exhibited reasonable care in the use of this drug therapy, as amply demonstrated in the medical record, for which their contemporaneous treatment note account [is] bolstered by the laboratory and Pharmacy record, and by the Primary Care and Emergency Department physician notes." 

Analysis

The Board finds that the preponderance of the evidence is against finding that that the proximate cause of the Veteran's diabetes was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 

It is clear from the record that the diabetes was diagnosed while the Veteran was taking risperidone for his mental disorder.  It is also not in dispute that risperidone has side effects which includes weight gain, lipid alterations, and hyperglycemia.  

The Board acknowledges the Veteran's lay contentions that his diabetes developed as a result of taking risperidone, and his and his wife's testimony that that they were only informed of the side effects of the drugs after a year and a half of him taking it.  However, the Veteran's February 2011 testimony that his VA treatment provider did not inform him of the side effects of risperidone are inconsistent with the Veteran's VA treatment records and, as note by the June 2016 examiner , VA's Pharmacy policy.  These inconsistencies compel the Board to conclude that the more testimoney made in the course of seeking VA benefits are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board affords them little probative weight.  Id.

Even assuming the Veteran was an accurate historian, while the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion regarding the complex medical question of cause of his diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board attaches more probative value to the opinions rendered by June 2016 VA examiner.

The only competent medical opinion of record is that of the June 2016 VA examiner who opined that the Veteran's diabetes was due to insulin resistance and not proximately caused by his use of risperidone.  The examiner noted that the Veteran had been prescribed antipsychotic drugs in the past without developing hyperglycemia and his diabetes persisted following risperidone withdrawal.   

Further, there is no evidence in the record that suggests that the VA's prescribing risperidone and subsequent monitoring involved carelessness, negligence, lack of proper skill, error in judgement or other instance of fault or that VA failed to exercise the degree of care expected by a reasonable treatment provider.  As June 2016 VA examiner described, the Veteran's treating VA physician was aware of the side effects of risperidone and increased risk of diabetes, that she took steps to monitor the Veteran's glucose level throughout his use of risperidone, and continued to explain the risk of using the drug to the Veteran and his wife and received their consent.  The examiner opined that she "exercised sound judgement and professional skill."  Further, the Veteran's VA treatment records reflect that he and his wife were repeatedly cautioned by his VA treatment provider of the risks of taking risperidone, and that he and his wife continued to consent to its use because of the positive effects it was having with his psychiatric symptoms.  

The Board is not unsympathetic to the Veteran's situation and acknowledges that the outcome of his medical treatment was, ultimately, not as favorable as hoped.  However, the existence of additional disability, alone, is not sufficient to warrant compensation 38 U.S.C.A. § 1151, absent a showing of fault on the part of VA, an unforeseeable outcome, or failure to obtain informed consent.  Here, there is no indication in the record that the treatment (prescription of risperidone) itself was improper.  The ultimate outcome was both foreseeable (and foreseen) and was disclosed as part of the (documented) consent process.  

In summary, there is no competent evidence showing that diabetes resulting from the prescribed risperidone is the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable, or that informed consent was not obtained.  Consequently, the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, supra.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

Compensation for Erectile Dysfunction and Peripheral Neuropathy

The Veteran contends that he has erectile dysfunction and peripheral neuropathy of all his extremities that were caused by or aggravated by diabetes. He has not alleged that these disabilities are connected to his active duty service or any service connected disability.

The Board notes that, because compensation under § 1151 has not been established, there is no legal basis to find that erectile dysfunction or peripheral neuropathy are secondary thereto.  Because the law (and not the evidence) is dispositive in this instance, these claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that the Veteran is not entitled to compensation for erectile dysfunction or peripheral neuropathy of his extremities.

Again, the Board is grateful to the Veteran for her honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for diabetes is denied.

Compensation for erectile dysfunction secondary to diabetes is denied.

Compensation for peripheral neuropathy, right upper extremity secondary to diabetes is denied.

Compensation for peripheral neuropathy, left upper extremity secondary to diabetes is denied.

Compensation for peripheral neuropathy, right lower extremity secondary to diabetes is denied.

Compensation for peripheral neuropathy, left lower extremity secondary to diabetes is denied.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


